The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “fluid delivery system” in Claim 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 7-9, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Finnell US 2,248,699 (hereafter Finnell) in view of design choice.

Regarding Claim 1, Finnell teaches:
1. (Currently Amended) An extraction cleaner (floor scrubbing machine, Title – with dirty water extraction), comprising 

a suction nozzle (suction pipe 216) 
a suction source (vacuum pump 213) 
a recovery tank assembly (dirty water tank 16 assembly shown in Figure 30) adapted for separating and collecting fluid and debris from the working airstream for later disposal (orientation of inlet 214 and top of suction pipe 216 inside tank 16 as shown in Figure 30 creates an air/liquid separator), wherein the recovery tank assembly is removably mounted (see discussion below) 
a recovery container (dirty water tank 16) having an upper portion (topmost portion of dirty water tank 16 as shown in Figure 30) and a lower portion (portion at bottom of fluid level as shown in Figure 30), the recovery container defining at least a portion of a recovery chamber (cavity for holding fluid as shown in Figure 30), a drain opening (labeled 228 in Figure 30) provided with the lower portion; 
a valve (labeled 227 in Figure 30) fluidly connected to the drain opening for movement between a closed position (shown in Figure 30) wherein the valve seals the recovery chamber and an opened position (when hand grip portion 231 is lifted against spring force of coil spring 229) wherein the valve allows for draining fluid from the recovery chamber; and 
an actuator (hand grip portion 231) operably coupled to the valve and adapted for moving the valve, wherein at least a portion of the actuator is provided on an upper portion of the recovery container (shown in Figure 30).  

Finnell discloses a dirty water tank 16 assembly that as shown in Figures 4 and 30 is mounted to a frame 17.  Finnell does not specifically disclose that the dirty water tank assembly is removably mounted, however, as shown in Figure 30, it appears that the tank is merely resting on two L-shaped rails.  It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to make the dirty water tank removable from the vehicle (and frame 17) so that it can be thoroughly cleaned periodically as part of routine maintenance. 

Regarding Claim 7, Finnell teaches:
7. (Original) The extraction cleaner of claim 1 wherein the actuator (hand grip portion 231) comprises: a push rod (see discussion below) configured to selectively move the valve (labeled 227 in Figure 30) to the opened position (when hand grip portion 231 is lifted against spring force of coil spring 229); and a user-engageable push button (see discussion below) operably connected to the push rod and provided on the upper portion (topmost portion of dirty water tank 16 as shown in Figure 30) of the recovery container (dirty water tank 16).

Finnell discloses a hand grip portion 231 that serves and an actuator to open the valve labeled 227 in Figure 30.  Finnell discloses a coil spring 229 that pushes the valve closed requiring the user to pull the rod upward to the opened position.  Finnell does not specifically disclose that actuator is a push rod or has a user-engageable push button that is pushed to open the valve as claimed.  It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to merely reverse the location of the spring and valve location to apply sealing force upward in the closed position that would require a user to push a button (handle) on the hand grip portion 231 downward to overcome the spring force to allow the drain to open with the preference to create a desired human operational interface, i.e. – push instead of pull), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 8, Finnell teaches:
8. (Original) The extraction cleaner of claim 7 wherein the recovery container (dirty water tank 16) comprises a bottom wall (horizontal wall supporting fluid and comprising drain opening as shown in Figure 30) in which the drain opening (labeled 228 in Figure 30) is formed and a peripheral side wall (side walls of dirty water tank 16 as shown in Figure 30) extending upwardly from the bottom wall, and wherein the push rod is provided on an outside surface of the peripheral side wall for sliding movement along the outside surface of the peripheral side wall.  

Finnell discloses a dirty water tank 16 assembly that includes a simple mechanism that allows a drain plug to be remotely actuated upward.  Finnell shows in Figure 30, the rod being internally located within the cavity.  Finnell does not disclose that the rod of the hand grip portion 231 is on an outside surface of the peripheral side wall for sliding movement along the outside surface of the peripheral side wall as claimed, however, it would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to rearrange the hand grip portion to be mounted along the outer side wall and connect to the underside of the valve labeled 227 in Figure 30 allowing the rod to be pulled upward to open the valve in a manner similar to the original invention with the motivation to move the mechanism out of the contaminated dirty water cavity where corrosion or dirt may cause it to bind up, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding Claim 9, Finnell teaches:
9. (Original) The extraction cleaner of claim 7 wherein the push rod (rod portion of hand grip portion 231 shown in Figure 30, also see claim 7 discussion) is routed inside the recovery container (dirty water tank 16) for sliding movement (though arm 230) within the recovery chamber (cavity for holding fluid as shown in Figure 30).  

Regarding Claim 11, Finnell teaches:
11. (Original) The extraction cleaner of claim 1 wherein the valve (labeled 227 in Figure 30) comprises a drain plug and the actuator (hand grip portion 231) comprises a push rod (rod is pushed against sealing surface by coil spring 229) connected to the drain plug (shown in Figure 30).  

Regarding Claim 12, Finnell teaches:
12. (Original) The extraction cleaner of claim 1 wherein the recovery container (dirty water tank 16) comprises a bottom wall (horizontal wall supporting fluid and comprising drain opening as shown in Figure 30) in which the drain opening (labeled 228 in Figure 30) is formed, a peripheral side wall (side walls of dirty water tank 16 as shown in Figure 30) extending upwardly from the bottom wall, and a top wall (topmost wall of dirty water tank 16 as shown in Figure 30), wherein the actuator (hand grip portion 231) comprises a user-engageable button provided on the top wall (see discussion below).  

Finnell discloses a hand grip portion 231 that serves and an actuator to open the valve labeled 227 in Figure 30.  Finnell discloses a coil spring 229 that pushes the valve closed requiring the user to pull the rod upward to the opened position.  Finnell does not specifically disclose that actuator is a push rod or has a user-engageable push button that is pushed to open the valve as claimed.  It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to merely reverse the location of the spring and valve location to apply sealing force upward in the closed position that would require a user to push a button (handle) on the hand grip portion 231 downward to overcome the spring force to allow the drain to open with the preference to create a desired human operational interface, i.e. – push instead of pull), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 13, Finnell teaches:
13. (Original) The extraction cleaner of claim 1 wherein the recovery tank assembly (dirty water tank 16 assembly shown in Figure 30) further comprises an air/liquid separator (orientation of inlet 214 and top of suction pipe 216 inside tank 16 as shown in Figure 30 creates an air/liquid separator) within the recovery container (dirty water tank 16).  

Regarding Claim 14, Finnell teaches:
14. (Original) The extraction cleaner of claim 13 wherein the air/liquid separator is removably mounted (see discussion below) in the recovery container (dirty water tank 16), and the recovery container has an insertion opening (opening in bottommost wall that allows suction pipe 216 to extend through, Figure 30) provided on the lower portion (portion at bottom of fluid level as shown in Figure 30) of the recovery container through which the air/liquid separator (orientation of inlet 214 and top of suction pipe 216 inside tank 16 as shown in Figure 30 creates an air/liquid separator) is inserted into and removed from (see discussion below) the recovery chamber (cavity for holding fluid as shown in Figure 30), wherein the insertion opening is separate from the drain opening (labeled 228 in Figure 30)(shown in Figure 30).  

Finnell discloses a dirty water tank 16 assembly that as shown in Figure 30 that includes suction pipe 216 which is arranged as an air/liquid separator.  Finnell does not specifically disclose that the suction pipe 216 is inserted into and removed from the cavity for holding fluid, however, as shown in Figure 30, it appears that the tank is configured with a pass though coupling that would allow the height of the top of the suction pipe to be adjusted.  It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to make the suction pipe to be inserted into or removed from the dirty water tank to allow the height to be adjustable or allow the pipe to be removed when removing the dirty water tank so that it can be thoroughly cleaned periodically as part of routine maintenance. 

Regarding Claim 15, Finnell teaches:
15. (Original) The extraction cleaner of claim 1, further comprising a fluid delivery system (distributor 14 and piping that delivers clean water to scrubbing mechanism 13) for storing cleaning fluid (clean water tank 12) and delivering cleaning fluid to a surface to be cleaned (Page 2, Column 2, Lines 3-9).  

Regarding Claim 16, Finnell teaches:
16. (Original) The extraction cleaner of claim 1, further comprising at least one supply container (clean water tank 12) for storing a supply of fluid and at least one fluid distributor (distributor 14) in fluid communication with the at least one supply container (Page 2, Column 2, Lines 3-9). 
 
Regarding Claim 17, Finnell teaches:
17. (Original) The extraction cleaner of claim 1 wherein the actuator (hand grip portion 231) is manually- engageable and adapted to move the valve (labeled 227 in Figure 30) from the closed position (shown in Figure 30) to the opened position (when hand grip portion 231 is lifted against spring force of coil spring 229). 
 
Regarding Claim 18, Finnell teaches:
18. (Original) The extraction cleaner of claim 1 wherein the valve (labeled 227 in Figure 30) is in the opened position (when hand grip portion 231 is lifted against spring force of coil spring 229) during use-activation of the actuator.  

Regarding Claim 20, Finnell teaches:
20. (Currently Amended) An extraction cleaner (floor scrubbing machine, Title – with dirty water extraction), comprising 

a suction nozzle (suction pipe 216) 
a suction source (vacuum pump 213) 
a recovery tank assembly (dirty water tank 16 assembly shown in Figure 30) adapted for separating and collecting fluid and debris from the working airstream for later disposal (orientation of inlet 214 and top of suction pipe 216 inside tank 16 as shown in Figure 30 creates an air/liquid separator), the recovery tank assembly comprising: 
a recovery container (dirty water tank 16) defining a recovery chamber (cavity for holding fluid as shown in Figure 30) and comprising a drain opening (labeled 228 in Figure 30) provided within a lower portion (portion at bottom of fluid level as shown in Figure 30) of the recovery container; 
a drain plug (labeled 227 in Figure 30) selectively fluidly connected to the drain opening (shown in Figure 30); and 
an actuator (hand grip portion 231) for selectively moving the drain plug between a closed position (shown in Figure 30) and an opened position (when hand grip portion 231 is lifted against spring force of coil spring 229) wherein a portion of the actuator is engageable by a user and the portion is remotely located from the drain plug (shown in Figure 30).  
 
Allowable Subject Matter
Claims 2-6, 10, and 19 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of extraction devices with drain features.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.